Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 11/26/2019.  Claims 1-20 are cancelled.  Claims 21-40 are pending in the case and are new claims replacing PCT claims.  Claims 21, 31, 34, 37, and 38 are independent claims.  Claims 21, and 23-40 are rejected.  

CLAIMS REJECTIONS 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 21, 23, 25-28, 31, 32, 34, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maller, (US 2011/0033050). 

Regarding claims 21 and 31,
A method for preparing an enriched variable for secure transfer via a transport layer protocol with subscriber payload data, wherein the method comprises: 
automatically and dynamically generating a random key; (¶[0012], lines 19-23, disclose an encryption module is further operative in accordance with the validation signal to request and receive the PRN.)
asymmetrically encrypting the generated random key; (¶[0012], lines 32-33, discloses “the asymmetric key is a public key asymmetric encryption of the PRN key.”)
symmetrically encrypting the enriched variable with the generated random key; (¶[0012], lines 18-19, disclose “encrypt the content and the private metadata using the PRN key.”)
injecting a first custom record and a second custom record into a stream of the transport layer protocol, wherein:  (¶[0050], line 1-4, “all communications among the participants that utilize the system can be performed in a conventional manner with existing protocols, such as HTTP or HTTPS or FTP”.)
the first custom record is prepared with the encrypted generated random key, and (¶[0012], lines 26-28, “so as to create a record that comprises the encrypted content, the encrypted private metadata”.)
the second custom record is prepared with the encrypted enriched variable. (¶[0012], lines 28-31, discloses “the public metadata. […] so as to request the trusted resource for an asymmetric key and so as to include the asymmetric key in the record.”) 

Regarding claim 23 Maller discloses:
The method of claim 21, (Maller teaches the limitations of claim 21 as discussed above), 
wherein the random key is generated dynamically for each data transfer associated with one of the following: 
a specific subscriber associated with one or more flows; (¶[0054], lines 1-5, and Fig. 2, disclose EM Subscribers 160a-e can communicate directly with the RDS 130 to provide information about themselves and request one or more flows be associated with the specific subscriber.
or a particular flow associated with the specific subscriber.  (¶[0054], lines 1-5, and Fig. 2, disclose EM Subscribers 160a-e can communicate directly with the RDS 130 to and may also request a particular flow be associated with the specific subscriber.) 
 
Regarding claim 25 Maller discloses:
The method of claim 21, wherein (Maller teaches the limitations of claim 21 as discussed above),
the method further comprises determining a symmetric encryption algorithm for encrypting the enriched variable with the generated random key, wherein the symmetric encryption algorithm is determined dynamically per subscriber session; and (¶[0137], lines 32-35, and Fig. 16, disclose ”The transaction number is further utilized as a seed value that is fed by the KRVM into a pseudorandom number generator algorithm associated with that provider in order to generate a symmetric key.”)
an indication of the symmetric encryption algorithm is included in the first custom record or the second custom record. (¶[00100], lines 17-21, disclose “More specifically, describing record 1340, the EM Subscriber GUID 1310 is stored in this record.” Because the Key Type 1305 is stored as "primary" and the public half of the asymmetric encryption key is stored in the PKI Public Key field.  One of ordinary skill would understand that the encryption algorithm could also be store in the custom record of the second custom record.) 
 
Regarding claim 26 Maller discloses:
The method of claim 21, (Maller teaches the limitations of claim 21 as discussed above),
wherein the first custom record or the second custom record comprises an indication how long the random key will be valid. (¶[00100], lines 18-26, disclose “The Key Type 1305 is stored as "primary" and the public half of the asymmetric encryption key is stored in the PKI Public Key field 1320. The Start Date 1325 also can be stored with a value equal to the time when the record was created. Each record in 
  
Regarding claim 27 Maller discloses:
The method of claim 21, wherein: (Maller teaches the limitations of claim 21 as discussed above),
the first custom record or the second custom record includes an identification segment for troubleshooting; and (¶[0104], lines 10-15, ¶[0105], Fig. 13A, and Fig. 14A, disclose “The templates more generally are part of an EM schema that the EM system 102 can recognize, process and act upon in any of the ways described herein including, without limitation, routing, auditing, alerting, sorting, automatic payment/funds transfer, and so on” that may be record values such as that can be used for trouble shooting.)
the identification segment includes an identity associated with an access network in which the first custom record and the second custom record were prepared. (¶[0104], lines 1-6, ¶[0105], Fig. 13A, and Fig. 14A, disclose “routing” data, and other data of metadata templates of eDoc transactions.) 
 
Regarding claims 28 Maller discloses:
The method of claim 21, wherein: (Maller teaches the limitations of claim 21 as discussed above),
the method further comprises sending the stream with the injected custom records to a receiver; and (¶[0128], lines 23-26, and Fig. 16A, disclose “At block 1624, the formatting and building of the primary and supplemental eDoc transaction records are performed”.)
the random key is asymmetrically encrypted with the receiver's private key according to the transport layer protocol. (¶[0012], lines 32-33, disclose “wherein the asymmetric key is a public key asymmetric of the PRN key.” ¶[0074], lines 17-19, disclose “using a TCP/IP connection from the EM subscriber's machine”) 
  
Regarding claims 32 Maller discloses:
The access network node of claim 31, (Maller teaches the limitations of claim 21 as discussed above),
wherein the access network node is operably coupled with a sending unit configured to send the stream with the injected custom records to a receiver. (¶[0042], lines 1-4, and Fig. 1, disclose the users include eDoc Providers 110a-c (e.g., sending unit), Network 100 (e.g., access network), Financial Intermediaries 120a-b, eDoc Reference Data Station 130, eDoc Transaction Management Station 140, eDoc Aggregator 115 (e.g., send the stream with the injection custom records to a receiver), Email Providers 150a-b, and EM Subscribers 160a-e.) 
 
 
Regarding claims 34 and 37 Maller discloses:
A method for receiving a secured enriched variable with subscriber payload data via a transport layer protocol, the method comprising: 
receiving a first custom record and a second custom record in a stream of the transport layer protocol, wherein: (¶[0128], lines 23-26, and Fig. 16A, disclose  At block 1624, the formatting and building of the primary (e.g., first custom record) and supplemental eDoc transaction records (e.g., second  custom record) are performed (¶[0074], line 19-20, discloses the secure TCP/IP protocol.)
the first custom record includes an encrypted random key, and (¶[0012], lines 26-28, “so as to create a record that comprises the encrypted content, the encrypted private metadata”.)
the second custom record includes an encrypted enriched variable; (¶[0012], lines 28-31, discloses “the public metadata. […] so as to request the trusted resource for an asymmetric key and so as to include the asymmetric key in the record.”)
extracting the encrypted random key; (¶[0012], lines 19-23, disclose an encryption module is further operative in accordance with the validation signal to request and receive the PRN. Performing this operation in reverse extracts the encrypted random key PRN.)
decrypting the extracted encrypted random key; and (¶[0012], lines 32-33, discloses the asymmetric key is a public key asymmetric encryption of the PRN key.  Performing this in reverse decrypts the extracted encrypted random key.)
using the decrypted random key to decrypt the received encrypted enriched variable. (¶[0012], lines 18-19, disclose “encrypt the content and the private 
 
 
Regarding claims 36 Maller discloses:
The method of claim 34, wherein:  (Maller teaches the limitations of claim 21 as discussed above),
an indication of a symmetric encryption algorithm used to encrypt the enriched variable with the random key is included in the first custom record or the second custom record; and (¶[0137], lines 28-31, and Fig. 16, disclose ”The transaction number is further utilized as a seed value that is fed by the KRVM into a pseudorandom number generator algorithm associated with that provider in order to generate a symmetric key.”)
the indicated symmetric encryption algorithm is used to decrypt the received encrypted enriched variable. (¶[0115], lines 14-17, and Fig. 13, disclose “Private Key for that subscriber can be applied to the transaction so as to expose the symmetric key used by the eDoc provider 110, and then the symmetric key can be directly utilized to decrypt  the private metadata and the content.”) 
 
Regarding claim 38 Maller discloses:
A method for secure transfer of enriched variables with subscriber payload data via a transport layer protocol, wherein the method comprises: 
performing the following first operations by an access network: automatically and dynamically generating a random key; (¶[0012], lines 19-23, disclose an encryption module is further operative in accordance with the validation signal to request and receive the PRN.)
asymmetrically encrypting the generated random key; (¶[0012], lines 32-33, discloses “the asymmetric key is a public key asymmetric encryption of the PRN key.”)
symmetrically encrypting the enriched variable with the generated random key; and (¶[0012], lines 18-19, disclose “encrypt the content and the private metadata using the PRN key.”)
injecting a first custom record and a second custom record into a stream of the transport layer protocol, wherein: (¶[0050], line 1-4, “all communications among the participants that utilize the system can be performed in a conventional manner with existing protocols, such as HTTP or HTTPS or FTP”.)
the first custom record is prepared with the encrypted generated random key, and (¶[0012], lines 26-28, “so as to create a record that comprises the encrypted content, the encrypted private metadata”.)
6Attorney Ref.: 1009-3792 / P71959 US1the second custom record is prepared with the encrypted enriched variable; and (¶[0012], lines 28-31, discloses “the public metadata. […] so as to request the trusted resource for an asymmetric key and so as to include the asymmetric key in the record.”)
performing the following second operations by a receiver: 
receiving the first custom record and the second custom record in the stream of the transport layer protocol; (¶[0128], lines 23-26, and Fig. 16A, disclose  
extracting the encrypted random key; (¶[0012], lines 19-23, disclose an encryption module is further operative in accordance with the validation signal to request and receive the PRN. Performing this operation in reverse extracts the encrypted random key PRN.)
decrypting the extracted encrypted random key; and (¶[0012], lines 32-33, discloses the asymmetric key is a public key asymmetric encryption of the PRN key.  Performing this in reverse decrypts the extracted encrypted random key.)
using the decrypted random key to decrypt the received encrypted enriched variable. (¶[0115], lines 14-17, and Fig. 13, disclose “Private Key for that subscriber can be applied to the transaction so as to expose the symmetric key used by the eDoc provider 110, and then the symmetric key can be directly utilized to decrypt  the private metadata and the content.”) 

103 claim rejections.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Maller in view of Counterman. (US 2013/0318581). 

Regard claims 24, Maller teaches: 
The method of claim 21, (Maller teaches the limitations of claim 21 as discussed above), 
Maller does not, but in related art Counterman teaches:
wherein the random key is generated automatically in response to detection of subscriber traffic via deep packet inspection techniques (DPI). (Counterman, ¶ [0024], lines 5-14, teach UIDH device 230 may monitor traffic associated with user device 210 and may examine packets (e.g., using deep packet inspection (DPI) techniques) associated with the traffic. UIDH device 230 may obtain the identifier, associated with the user, from the packets. UIDH device 230 may also, or alternatively, generate a key based on a random number that is generated and/or obtained by UIDH device 230.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Maller and Counterman to provide for enriched variable for secure transfer via a transport layer protocol as taught in Maller combined with deep packet inspection and the use of random keys as taught by Counterman.  The motivation to do so is to provide a more true random number for generating a key based on random/changing values within/between different packets.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Maller in view of Kasbekar et al. (US 2016/0094581). 

Regard claims 29, Maller teaches: 
The method of claim 21, wherein: (Maller teaches the limitations of claim 21 as discussed above), 
Maller does not, but in related art Kasbekar teaches:
the stream of the transport layer protocol is an SSL/TLS record stream; and the first custom record and the second custom record are injected in the stream of the transport layer protocol by a TLS-AUX mechanism. (Kasbekar, ¶ [0034], line 2, and Kasbekar, ¶ [0072], lines 9-10, teach SSL/TLS layers and the TLS-AUX mechanism, respectively.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Maller and Kasbekar to provide for enriched variable for secure transfer via a transport layer protocol as taught in Maller combined with the use of SSL/TLS layers and the TLS-AUX mechanism as taught by Kasbekar.  The motivation to do so is to have efficient protocols/mechanisms for the transfer of data/packets for what these systems are designed to accomplish.

Regard claim 30, Maller teaches: 
The method of claim 21, (Maller teaches the limitations of claim 21 as discussed above), 
Maller does not, but in related art Kasbekar teaches:
wherein the transport layer protocol is one of the following: SSL/TLS, HTTP, POP3, or IMAP. (Kasbekar, ¶ [0034], line 2, teach the SSL/TLS layers)

Claim(s) 33 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Maller in view of Sanchez Vega et al. (US 2016/0050124). 

Regard claims 33, Maller teaches: 
The access network node of claim 31, (Maller teaches the limitations of claim 31 as discussed above), 
Maller does not, but in related art Sanchez Vega teaches:
wherein the access network node is one of the following: a policy control enforcement node (PCEF) or a traffic detection node (TDF). (Sanchez Vega, ¶ [0033], lines 3-7, teach a policy and charging rules function (PCEF) node and a traffic detection (TDF) node.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Maller and Sanchez Vega to provide for enriched variable for secure transfer via a transport layer protocol as taught in Maller combined with a policy and charging rules function (PCEF) node and a traffic detection (TDF) node as taught by Sanchez Vega.  The motivation to do so is to provide for more robust network and policy features as provided by the policy and charging rules function (PCEF) node and a traffic detection (TDF) node.

Claim(s) 35 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Maller in view of Czeck, JR et al. (US 2017/0085933). 

Regard claims 35, Maller teaches: 
The method of claim 34, (Maller teaches the limitations of claim 34 as discussed above), 
Maller does not, but in related art Czeck, JR teaches:
 wherein the method is performed by one of the following: an over-the-top content (OTT) server, or a client device (UE). (Czeck, JR, ¶ [0032], lines 15-19, and Fig., 1, teach and over-the-top (OTT) server 104.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Maller and Czeck, JR to provide for enriched variable for secure transfer via a transport layer protocol as taught in Maller combined with the use of an OTT server as taught by Czeck, JR.  The motivation to do so is to provide enhanced functionality that and OTT server can bring to a method/system.

Claim(s) 39 and 40 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Maller in view of Bell et al. (US 2016/0191121). 

Regard claims 39 and 40, Maller teaches: 
corresponding to the method of claim 21.  (Maller teaches the limitations of claim 21 as discussed above), 

A non-transitory, computer-readable medium storing computer program code that, when executed by a processing unit of an access network function node, configures the access network function node to perform operations (Bell, ¶ [0099], ¶ [0523], lines 1-7, teach a computer or a receiver executing program code from a non-transitory memory.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Maller and Bell to provide for enriched variable for secure transfer via a transport layer protocol as taught in Maller combined with a non-transitory, computer-readable medium storing computer program code as taught by Bell.  The motivation to do so is to allow a computer to automatically execute the method(s).

CLAIMS OBJECTIONS 
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art recited above nor discovered prior art teach or suggest “The method of claim 21, wherein the first and second custom records are identical.” As recited by claim 22.  Hence while various art tangentially discusses aspects of the claimed invention of claim 22, none of the prior individually or in reasonable combination discloses the claimed invention of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,966,717 (Sass) discloses methods for importing data between database management programs.  US 6,948,070 (Ginter) discloses a secure transaction management and electronic rights protection system.  US 2013/0198524 (Balinsky) discloses an object with identity base encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435